                      IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 UNITED STATES OF AMERICA,                      Case No. 2:18-cv-01456-ALM-CMV

               Plaintiff,                       Judge Algenon L. Marbley

        vs.                                     Magistrate Judge Chelsey M. Vascura

 GS CALTEX CORPORATION,
 HANJIN TRANSPORTATION CO.,
 LTD., and SK ENERGY CO., LTD.

               Defendants.



                                NOTICE OF APPEARANCE

       Please take notice that Alexia M. Romero of Covington & Burling LLP hereby enters her

appearance as Attorney for Defendant SK Energy Co., Ltd. in the above-captioned matter. The

undersigned request that all service in connection with this action be made upon Alexia Romero,

Covington & Burling LLP, One Front Street, San Francisco, CA 94111-5356.



 Dated: November 28, 2018                       Respectfully submitted,

                                                COVINGTON & BURLING LLP

                                                /s/ Alexia M. Romero
                                                Alexia M. Romero (CA 293987)
                                                One Front Street
                                                San Francisco, CA 94111-5356
                                                Telephone: (415) 591-6000
                                                Facsimile: (415) 591-6091
                                                Email: aromero@cov.com
                                                Counsel for Defendant SK Energy Co., Ltd.
                               CERTIFICATE OF SERVICE

I hereby certify that a true and accurate copy of the foregoing was electronically filed on
this 28th day of November, 2018 with the Clerk of the Court using the CM/ECF system, which
will send notification of such filing to all counsel of record.

 Dated: November 28, 2018                       /s/ Alexia M. Romero
                                                Alexia M. Romero (CA 293987)
